--------------------------------------------------------------------------------

Exhibit 10.8



 
Letter of Intent
 
Raptor Fabrication & Equipment
7064 Sampey Rd
Groveland, FL 34736
Attention:  Tom Gleason, Dwayne Dundore
 
 
October 29, 2010
 
Dear, Mr. Gleason, Mr. Dundore:
 
When countersigned by each of the parties, the following will constitute our
letter of intent, outlining the general terms with respect to funding by Eco
Ventures Group, Inc, (“EVG”) 4577 Nob Hill Road Suite 201 Sunrise Florida 33351
for Raptor Fabrication & Equipment (“Raptor”) 7064 Sampey Road, Groveland
Florida 34736.
 
1.          Funding:
 
Upon execution of this Letter of Intent & Proposal Order Form, Eco Ventures
Group, Inc agrees to provide certain funding for its participation in a Joint
Venture with Raptor in a 3.6 million gallon biodiesel system located at 7510
State Road 50 Groveland Florida. The initial total cost of this project is
$1,600,000.00. The timing for this payment for the project will be paid out as
follows $50,000.00 on or before 1/15/2011, the next $300,000.00 on or before
1/31/2011. On or before 3/15/2011 the third payment of $500,000.00 will be paid
out. The forth payment of $500,000.00 is due on or before 6/15/2011 and the
final payment of $250,000 is due on or before 9/15/2011. Both parties agree to
work on a best efforts basis to provide the agreed funding.
 
2.           Definitive Agreement
 
The parties will diligently and in good faith negotiate a definitive Agreement
(the "Definitive Agreement") incorporating the principal terms of the
contemplated transaction as set forth herein and, in addition, such other terms
and provisions of a more detailed nature as the parties may agree upon.
 
3.           Confidentiality. As a result of this Letter of Intent each of
Raptor and Funder may become acquainted with confidential information belonging
to the other, including the names and contact information of suppliers, vendors,
customers, banks, venture capital providers and financiers. Raptor and Funder
hereby acknowledge the desire and right of each other to preserve the secrecy of
all confidential information. Raptor and Funder agree to prevent the
unauthorized disclosure of the confidential information to or use by another
person, firm or company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
4.           Applicable Law. This Letter of Intent shall be governed and
interpreted in accordance with the laws of the State of Florida, United States
and the parties consent to the exclusive jurisdiction and venue in the state and
federal courts sitting in Groveland, the State of Florida, and United
States.  In any action or suit to enforce any right or remedy under this Letter
Agreement or to interpret any provision of this Letter Agreement, the prevailing
party shall be entitled to recover its costs, including reasonable attorneys'
fees.
 
5.           Cost and Expenses
 
Except as otherwise specifically set forth herein, each party will bear its own
attorneys, brokers, agents, and finders employed by, such party.  The parties
will indemnify each other against any claims, costs, losses, expenses or
liabilities arising from any claim for commissions, finder's fees or other
compensation in connection with the contemplated transaction which may be
asserted by any person based on any agreement or arrangement for payment by the
other party.
 
7.           Execution in Counterpart
 
The parties may execute this Letter of Intent in two or more counterparts, each
of which is deemed to be an original and all of which will constitute one
agreement, effective as of the date given above.
 
If the foregoing accurately sets forth your understanding in this regard, please
date, sign and return the enclosed copy of the Letter of Intent to the
undersigned.
 


Yours very truly,
 
Eco Ventures Group, Inc.
 
By:  /s/ Jon                                                            
 
Acknowledged and Accepted this
 
   29    day of October, 2010
 


 
RAPTOR EQUIPMENT & FABRICATION
 

By:  /s/ Tom Gleason                                              By:  /s/
Dwayne Dundore                                                                 
Tom Gleason, President 
   
Dwayne Dundore, Chairman and
 
 
   
Chief Technology Officer
 

 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
